Citation Nr: 0405276	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-20 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1948 to 
November 1952.  He died in March 1997.  The appellant is the 
veteran's surviving spouse.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the RO.  

The Board remanded the appellant's case in August 1998 for 
additional development and adjudication.  

The case was returned to the Board in December 2003 for the 
purpose of appellate consideration.  



FINDINGS OF FACT


1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The veteran died in March 1997 due to hypoglycemic coma 
as a consequence of hepatocellular carcinoma; other 
significant conditions contributing to the veteran's death 
but not related to the underlying cause included those of 
acute myelogenous leukemia and hepatoma, coronary artery 
disease and chronic obstructive disease.  

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of shell fragment wounds to 
the right shoulder, right thigh and right leg.  

4.  Neither hepatocellular carcinoma, leukemia, hepatoma, 
coronary artery disease nor chronic obstructive lung disease 
is shown to have been present in service or until many years 
thereafter; none is shown to have been etiologically related 
to any event in service or to have been caused or aggravated 
by service-connected disability.  

5.  A service-connected disability is not shown to have 
contributed materially in producing or accelerating the 
veteran's demise.  



CONCLUSIONS OF LAW

1.  Neither the veteran's hepatocellular carcinoma, leukemia, 
hepatoma, coronary artery disease nor chronic obstructive 
lung disease was incurred in or aggravated by service; nor 
may the hepatocellular carcinoma, leukemia or coronary artery 
disease be presumed to have been incurred in service; nor was 
any proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003). 

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to Chapter 35, Title 38, United States Code 
is not established.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 
38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's death certificate indicates that the immediate 
cause of his death was hypoglycemic coma due to 
hepatocellular carcinoma.  Listed as other significant 
conditions contributing to the veteran's death were those of 
chronic obstructive disease, acute myelgenous leukemia and 
hepatoma/coronary artery disease.  

Service connection for shrapnel fragment wounds to the right 
shoulder, the right thigh and the right leg was in effect 
from November 1952 until the veteran's death.  The combined 
rating was 40 percent.  

The veteran's service medical records include no reference to 
any of the disorders that caused or contributed to his death.  
In addition, there is no other medical evidence of record 
suggesting that the veteran had any of those disabilities in 
service.  

A January 1996 VA discharge summary shows diagnoses of 
chronic myelogenous leukemia versus chronic myelomacrocytic 
leukemia, status post bilateral interstitial pneumonia and 
coronary artery disease.  Myeloblastic leukemia was 
subsequently diagnosed.  

A June 1996 pathology report notes that the veteran had 
undergone chemotherapy.  Therapeutic remission was indicated.  
In July 1996, the veteran was hospitalized due to fever.  He 
was advised regarding the need for further additional 
chemotherapy but refused at that time.  In August 1996, the 
veteran was noted to look remarkably well.  A liver biopsy in 
October 1996 revealed hepatocellular carcinoma.  

The veteran was hospitalized several times from October 1996 
to January 1997.  He was admitted to a VA hospital in March 
1997.  The discharge summary indicates that the history was 
significant for hepatocellular carcinoma and acute 
myelogenous leukemia.  The veteran's wife reported that she 
had found him to be lethargic and rapidly unresponsive.  The 
veteran was brought to the emergency room in a hypotensive 
state and became comatose.  He died within five minutes of 
arriving on the medical floor.  

A June 1997 letter from a VA oncologist indicates that the 
veteran was treated for myelodysplasia and hepatoma.  She 
noted that, during lengthy hospitalizations, the veteran had 
complained repeatedly of right shoulder pain.  

The appellant testified before an RO hearing officer in 
October 1997.  She indicated that the veteran had complained 
about his service-connected injuries and had been given 
medication to help with the pain they caused.  She argued 
that the veteran's shrapnel fragment wounds had a causal 
relationship with his liver and heart ailments.  She stated 
that she had talked with the veteran's VA oncologist and had 
related her beliefs regarding a relationship between the 
veteran's service connected disabilities and his fatal 
illness.  

The RO contacted the appellant in September 1998 and 
instructed her to provide VA with a medical statement from 
any physician attesting to a relationship between the 
veteran's hepatocellular carcinoma and his service-connected 
shell fragment wounds.  

A September 1998 letter from the appellant's representative 
indicates that all of the veteran's treatment was rendered at 
the East Orange VA Medical Center (VAMC) and that records of 
such treatment had been associated with the claims folders.  
The representative requested that the veteran's terminal 
records also be obtained and associated with the record.  

In June 2001 the RO contacted the appellant by letter and 
informed her of a change in the law pertaining to VA's duty 
to assist a claimant.  The RO instructed the appellant 
regarding the evidence and information necessary to 
substantiate her claim and indicated the evidence that was 
needed from the appellant.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issue of service 
connection for the cause of the veteran's death, a 
substantially complete application was received in April 
1997.  Thereafter, an April 1997 rating decision denied the 
claim.  

Only after that rating action was promulgated did the AOJ, in 
June 2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

The Board also observes that the appellant was advised, via a 
July 1997 Statement of the Case as well as Supplemental 
Statements of the Case dated in December 1997, August 1999 
and April 2003, of the information and evidence necessary to 
substantiate her claim.  

A September 1998 letter from the RO advised the appellant to 
submit a statement from a physician attesting to a 
relationship between the veteran's fatal illness and his 
service-connected disabilities.  Additionally, a June 2001 
letter advised the appellant of VCAA and the evidence 
necessary to substantiate her claim.  The letter also 
informed the appellant of the assistance VA would render in 
obtaining such evidence.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not be prejudicial error to the 
claimant.  


III.  Analysis

i.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war, and carcinoma or leukemia or coronary artery disease 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, there is no medical evidence suggesting that 
the service-connected disabilities played a material causal 
or contributory role in the veteran's death.  Moreover, on 
review, the terminal hospital records and the certificate of 
death support the conclusion that no service-connected 
disability even played a contributory role in producing or 
accelerating the veteran's demise.  

The certificate of death indicates that the veteran died in 
March 1997 due to hypoglycemic coma as a consequence of 
hepatocellular carcinoma.  Other conditions listed on the 
death certificate include those of chronic obstructive 
disease, acute myelogenous leukemia and hepatoma and coronary 
artery disease.  However, the terminal hospital records make 
no reference to the veteran's service-connected disabilities.  

The only evidence of a relationship between the veteran's 
service-connected disability and his death is limited to 
assertions made by the appellant; however, as a layperson, 
she is not qualified to render an opinion concerning question 
of medical causation.   See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that any of the fatal conditions was 
present in service or within one year of his discharge from 
service or was etiologically related to any event in service.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  


ii.  Dependents' Educational Assistance

For the purposes of administering educational assistance 
benefits under 38 U.S.C. Chapter 35, the child or surviving 
spouse of a veteran will have basic eligibility if the 
following conditions are met: (1) The veteran was discharged 
from service under conditions other than dishonorable; and 
(2) the veteran has a permanent and total service-connected 
disability; or (3) a permanent and total service-connected 
disability was in existence at the time of the veteran's 
death; or (4) the veteran died as a result of a service- 
connected disability. 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 
3.807(a), 21.3020, 21.3021.  

The claim seeking entitlement to Chapter 35 educational 
benefits is premised upon establishing service connection for 
the cause of the veteran's death.  The record clearly shows 
that the veteran was not permanently and totally disabled by 
reason of service-connected disability at the time of his 
death.  

Moreover, as discussed hereinabove, as service connection is 
not warranted for the cause of the veteran's death, there is 
no basis upon which to grant entitlement to educational 
benefits under Chapter 35.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



